

Exhibit 10.1
AMEDISYS HOLDING, L.L.C.
AMENDED AND RESTATED SEVERANCE PLAN FOR EXECUTIVE OFFICERS
JULY 25, 2019




1.     Purpose. The purpose of this Amedisys Holding, L.L.C. Amended and
Restated Severance Plan for Executive Officers (this “Plan”) is to provide a
fair framework in the event of the termination of employment in certain
circumstances of certain executive officers of the Company. This document
supersedes any prior plan, program or arrangement that provides severance
benefits to a Covered Executive (as defined below) eligible for benefits under
this Plan. This document is intended to serve both as the official plan document
and the summary plan description for this Plan. The Plan is sponsored by
Amedisys Holding, L.L.C. (“Company”). The Company is the Plan Administrator.


2.     Covered Executives. To be eligible for benefits under this Plan an
executive must (1) be employed by the Company in the position of an executive
officer of the Company as appointed by the Board of Directors (the “Board”) of
Amedisys, Inc.; or have been designated in writing by the Board of Directors
(the “Board”) of Amedisys, Inc. or the Compensation Committee of the Board (the
“Committee”), as appropriate, as being covered by this Plan; and (2) have
executed and delivered to the Company (and not have revoked or attempted to
revoke) the Company’s Executive Protective Covenants Agreement (“EPCA” or other
similarly named agreement) (a “Covered Executive”).


This Plan shall not be applicable to any employee who is a party to a separate
employment agreement with the Company.


3.     Definitions.


(a)    Cause. “Cause,” as it applies to the determination by the Company to
terminate the employment of a Covered Executive, shall mean any one or more of
the following: (i) Covered Executive’s default or breach of any of the
provisions of any agreement that the Covered Executive may have with the Company
or any affiliate or subsidiary; (ii) Covered Executive engages in an act or
series of acts constituting fraud, abuse, dishonesty, embezzlement, destruction
or theft of Company property, or breach of the duty of loyalty owed by Covered
Executive to the Company; (iii) Covered Executive’s violation of any applicable
laws, rules or regulations (including, without limitation, all Medicare and
other health care laws, rules and regulations pertaining to the provision of
home health care, hospice or any other services provided by the Company); (iv)
Covered Executive’s furnishing materially false, inaccurate, misleading or
incomplete information to the Company; (v) Covered Executive engages in an act
or series of acts constituting a material breach of the Company’s Code of
Ethical Business Conduct, the Company’s employee handbook or any other Company
policy; (vi) Covered Executive’s willful failure to follow reasonable and lawful
directives of Covered Executive’s supervisor, or any of the Company’s senior
executive officers,


1

--------------------------------------------------------------------------------




which are consistent with Covered Executive’s job responsibilities and
performance; or (vii) Covered Executive’s failure to satisfy the requirements of
Covered Executive’s job, regardless whether or not such failure is willful,
including the failure to satisfy the objectives of any action plan or
performance improvement plan that Covered Executive may be under. In the event
of a termination by the Company for Cause, Covered Executive shall have no right
to any severance benefits under this Plan.


(b)    Code. “Code” shall mean the United States Internal Revenue Code of 1986,
as amended, or any successor provision of law, and the regulations promulgated
thereunder.


(c)    Good Reason. “Good Reason,” as it applies to the determination by a
Covered Executive to terminate Covered Executive’s employment with the Company
at his or her initiative shall mean the occurrence of any of the following
events without Covered Executive’s written consent: (i) Covered Executive
suffers a material diminution in authority, responsibilities, or duties; or
(ii) Covered Executive suffers a material reduction in base salary other than in
connection with a proportionate reduction in the base salaries of all similarly
situated senior officer-level employees. Good Reason shall not be deemed to have
occurred unless (i) Covered Executive provides the Company with notice of one of
the conditions described above within 90 days of the existence of the condition,
(ii) the Company is provided at least 30 days to cure the condition and fails to
cure same within such 30 day period and (iii) Covered Executive terminates
employment within at least 150 days of the existence of the condition.        


(d)    Employment Termination. “Employment Termination” shall mean a Covered
Executive no longer being an employee of the Company as a result of a
termination by the Company without Cause or by Covered Executive with Good
Reason.


(e)    Change in Control. A “Change in Control” shall be deemed to have occurred
if:


a.    any person or entity, including a “group” as defined in Section 13(d)(3)
of the Exchange Act or in Section 409A of the Code, other than the Company or a
wholly-owned Subsidiary, or any employee benefit plan of the Company or any
Subsidiary, becomes the beneficial owner of the Company’s securities having 50%
or more of the combined voting power of the then outstanding securities of the
Company that may be cast for the election of directors of the Company (other
than as a result of an issuance of securities initiated by the Company in the
ordinary course of business); or


b.    as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, sales of assets or contested
election, or any combination of the foregoing transactions, after the
transaction less than a majority of the combined voting power of the then
outstanding securities of the Company, or any successor corporation or
cooperative or entity, entitled to vote generally in the election of the
directors of the Company, or other successor corporation or other entity, are
held in the aggregate by the holders of the Company’s securities who immediately
prior to the transaction had been entitled to vote generally in the election of
directors of the Company; or


2

--------------------------------------------------------------------------------






c.    during any period of 12 consecutive months, individuals who at the
beginning of the period constitute the Board cease for any reason to constitute
at least a majority of the Board, unless the election, or the nomination for
election by the Company’s stockholders, of each director of the Company first
elected during the relevant 12 month period was approved by a vote of at least
2/3 of the directors of the Company then still in office who were directors of
the Company at the beginning of that period.


4.     Result of Termination by the Company without Cause or by Covered
Executive with Good Reason Prior to a Change in Control. The following
provisions shall apply should the Company terminate a Covered Executive’s
employment without Cause or should a Covered Executive terminate Covered
Executive’s employment with Good Reason:


(a)    Salary and Bonus. The Company shall pay to Covered Executive an amount
equal to one (1) times the sum of (A) the Covered Executive’s base salary, as in
effect on the date of Employment Termination (or in the event a reduction in
base salary is a basis for a termination with Good Reason, then the base salary
in effect immediately prior to such reduction) and (B) the greater of (x) an
amount equal to the cash bonus earned by the Covered Executive for the previous
fiscal year or (y) an amount equal to the Covered Executive’s short-term
incentive bonus target percentage for the fiscal year of the Employment
Termination times the Covered Executive’s base salary, as in effect on the date
of the Employment Termination (or, in the event a reduction in base salary is a
basis for termination for Good Reason, then the base salary in effect
immediately prior to such reduction), which amount shall be payable in
substantially equal monthly installments in accordance with the Company’s normal
payroll practices for a period of 12 months and which payments shall commence in
accordance with the provisions of Section 6, herein (unless otherwise required
to be paid in accordance with Section 7 below).


(b)    Stock Vesting. Any unvested equity awards issued in the name of Covered
Executive as of the date of termination, will vest in accordance with the terms
contained in the applicable Award Agreement for such awards.


5.     Termination by the Company without Cause or Termination by Covered
Executive with Good Reason Following a Change in Control. The following
provisions shall apply should the Company terminate a Covered Executive’s
employment without Cause or should a Covered Executive terminate Covered
Executive’s employment with Good Reason, in either case within two years
following a Change in Control (as defined above):


(a)    Salary and Bonus. The Company shall pay to Covered Executive (i) an
amount equal to two (2) times the sum of (A) the Covered Executive’s base
salary, as in effect on the date of Employment Termination (or in the event a
reduction in base salary is a basis for a termination with Good Reason, then the
base salary in effect immediately prior to such reduction) and (B) the greater
of (x) an amount equal to the cash bonus earned by the Covered Executive for the
previous fiscal year or (y) an amount equal to the Covered Executive’s
short-term incentive bonus target percentage for the fiscal year of the
Employment Termination times the Covered Executive’s base salary, as in effect
on the date of the Employment Termination (or, in the event a


3

--------------------------------------------------------------------------------




reduction in base salary is a basis for termination for Good Reason, then the
base salary in effect immediately prior to such reduction), which amount shall
be payable in a lump sum on the date or dates specified in Section 6, herein
(unless otherwise required to be paid in accordance with Section 7 below).


(b)     Stock Vesting. Any unvested equity awards issued in the name of Covered
Executive as of the occurrence of a Change in Control will vest in accordance
with the provisions of the Amedisys, Inc. 2018 Omnibus Incentive Compensation
Plan, as the same may be amended from time to time, or any successor plan
thereto.


6.     Release of Claims. The Company’s obligations under this Plan are
contingent upon Covered Executive’s executing (and not revoking during any
applicable revocation period) a valid, enforceable, full and unconditional
release of all claims Covered Executive may have against the Company, Amedisys,
Inc. and their respective directors, officers, employees, subsidiaries,
stockholders, successors, assigns, agents, representatives subsidiaries and
affiliates (whether known or unknown) as of the date of Employment Termination
in such form as provided by the Company no later than 60 days after the date of
Employment Termination. If the foregoing release is executed and delivered and
no longer subject to revocation within 60 days after the date of Employment
Termination, then the following shall apply:


(a)    To the extent any payments due to Covered Executive under this Plan are
not “deferred compensation” for purposes of Section 409A of the Code then such
payments shall commence upon the first regularly-scheduled payment date
immediately following the date the release is executed and no longer subject to
revocation (the “Release Effective Date”). The first such cash payment shall
include payment of all amounts that otherwise would have been due prior to the
Release Effective Date under the terms of this Plan had such payments commenced
after the date of Employment Termination, and any payments to be made thereafter
shall continue as provided herein. The delayed payments shall in any event
expire at the time such payments would have expired had such payments commenced
after the date of Employment Termination.


(b)    To the extent any payments due to Covered Executive under this Plan above
are “deferred compensation” for purposes of Section 409A, then such payments
shall commence upon the 60th day following the date of Employment Termination.
The first such cash payment shall include payment of all amounts that otherwise
would have been due prior thereto under the terms of this Plan had such payments
commenced after the date of Employment Termination, and any payments to be made
thereafter shall continue as provided herein. The delayed payments shall in any
event expire at the time such payments would have expired had such payments
commenced immediately following the date of Employment Termination.


7.     Section 409A. Notwithstanding any provisions in this Plan to the
contrary, if at the time of the Employment Termination the Covered Executive is
a “specified employee” as defined in Section 409A and the deferral of the
commencement of any payments or benefits otherwise payable as a result of such
Employment Termination is necessary to avoid the additional tax under Section
409A, the Company will defer the payment or commencement of the payment of any
such payments or benefits (without any reduction in such payments or benefits
ultimately paid or provided


4

--------------------------------------------------------------------------------




to Covered Executive) until one day after the day which is six months from the
date of Employment Termination. Any monthly payment amounts deferred will be
accumulated and paid to Covered Executive (without interest) six months after
the date of Employment Termination in a lump sum, and the balance of payments
due to Covered Executive will be paid as otherwise provided in this Plan. Each
monthly payment described in this Plan is designated as a “separate payment” for
purposes of Section 409A and, subject to the six-month delay, if applicable, and
the first monthly payment shall commence on the payroll date as in effect on
termination following the termination. For purposes of this Plan, a termination
of employment means a separation from service as defined in Section 409A. No
reimbursement payable to Covered Executive pursuant to any provisions of this
Plan or pursuant to any plan or arrangement of the Company shall be paid later
than the last day of the calendar year following the calendar year in which the
related expense was incurred, and no such reimbursement during any calendar year
shall affect the amounts eligible for reimbursement in any other calendar year,
except, in each case, to the extent that the right to reimbursement does not
provide for a “deferral of compensation” within the meaning of Section 409A.
This Plan will be interpreted, administered and operated in accordance with
Section 409A, although nothing herein will be construed as an entitlement to or
guarantee of any particular tax treatment to Covered Executive.


8.    Claims Procedure. If a Covered Executive does not receive a benefit to
which the Covered Executive believes he or she is entitled under the Plan, or if
the Covered Executive believes that the Covered Executive is entitled to a
greater benefit than was approved, the Covered Executive must, within 60 days
following the date of Employment Termination, file a written claim with the Plan
Administrator. The Plan Administrator will investigate the claim and will send
the Covered Executive a written decision within 60 days from the date upon which
it receives the claim. If the claim is denied, the written decision will specify
the reasons for the denial (including the pertinent Plan provisions upon which
the denial is based), as well as an explanation of how the Covered Executive may
obtain a further review by the Plan Administrator. If special circumstances
require an extension of time for the Plan Administrator to render a decision,
the Plan Administrator will send the Covered Executive a written notice of the
extension prior to the commencement of the extension and will explain the
reasons for the delay.


If the Covered Executive disagrees with the Plan Administrator's decision, in
whole or in part, the Covered Executive has 60 days following receipt of written
notice from the Plan Administrator to request a review in writing. The request
must describe the reasons why the Covered Executive believes the denial was
wrong and whatever evidence the Covered Executive believes supports his or her
position. If the Covered Executive wishes to examine any Company documents, he
or she must request an examination and specify the documents requested.


Within 60 days following a request for review, the Plan Administrator will send
the Covered Executive its written decision specifying the reasons for the
decision, including the pertinent Plan provisions upon which it is based. This
decision shall be final and binding.
If special circumstances require an extension of time for the Plan Administrator
to render a decision, the Plan Administrator will send the Covered Executive a
written notice of the extension prior to the commencement of the extension and
will explain the reasons for the delay.




5

--------------------------------------------------------------------------------




The Company, as Plan Administrator, has the exclusive discretionary authority to
construe and interpret the Plan, to decide all questions of eligibility for
severance benefits under the Plan and to determine the amount of any such
severance benefits, and its decisions on such matters are final and conclusive.
Any interpretations or determinations made pursuant to such discretionary
authority will be upheld on judicial review, unless it is shown that the
interpretation or determination was an abuse of discretion (i.e., arbitrary and
capricious).


9.    Your Rights Under ERISA. As a participant in the Plan, a Covered Executive
is entitled to certain rights and protection under the Employee Retirement
Income Security Act of 1974, as amended ("ERISA"). ERISA provides that all Plan
participants shall be entitled to:


•
Examine, without charge, at the Plan Administrator's office and at other
specified locations, such as worksites, all documents governing the Plan,
including a copy of the latest annual report (Form 5500 Series) filed by the
Plan with the U.S. Department of Labor.



•
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including a copy of the latest annual
report (Form 5500 Series) and updated summary plan description. The
Administrator may make a reasonable charge for the copies.



•
Receive a summary of the Plan's annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of this summary
annual report.



In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called "fiduciaries" of the Plan, have a duty
to do so prudently and in the interest of the Covered Executive and other Plan
participants and beneficiaries. No one, including the employer, or any other
person, may fire the Covered Executive or otherwise discriminate against the
Covered Executive in any way to prevent the Covered Executive from obtaining a
welfare benefit or exercising his or her rights under ERISA. If the Covered
Executive’s claim for a welfare benefit is denied, in whole or in part, he or
she must receive a written explanation of the reason for the denial. The Covered
Executive has the right to have the Plan review and reconsider his or her claim.


Under ERISA, there are steps a Covered Executive can take to enforce the above
rights. For instance, if the Covered Executive requests materials from the Plan
and does not receive them within 30 days, he or she may file suit in a Federal
court. In such a case, the court may require the Plan Administrator to provide
the materials and pay the Covered Executive up to $110 a day until he or she
receives the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.


If the Covered Executive has a claim for benefits which is denied or ignored, in
whole or in part, the Covered Executive may file suit in a state or Federal
court. In addition, if the Covered Executive disagrees with the Plan's decision
or lack thereof concerning the qualified status of a medical child support
order, he or she may file suit in Federal court. If it should happen that Plan
fiduciaries misuse the Plan's money, or if the Covered Executive is
discriminated against for asserting


6

--------------------------------------------------------------------------------




his or her rights, the Covered Executive may seek assistance from the U.S.
Department of Labor, or may file suit in a Federal court. The court will decide
who should pay court costs and legal fees. If the Covered Executive is
successful, the court may order the person the Covered Executive has sued to pay
these costs and fees. If the Covered Executive loses, the court may order him or
her to pay these costs and fees — for example, if the court finds the Covered
Executive’s claim is frivolous.


If the Covered Executive has any questions about the Plan, he or she should
contact the Plan Administrator. If the Covered Executive has any questions about
this statement or about his or her rights under ERISA, the Covered Executive
should contact the nearest office of the Pension and Welfare Benefits
Administration, U.S. Department of Labor, listed in the telephone directory or
the Division of Technical Assistance and Inquiries, Pension and Welfare Benefits
Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.,
Washington, D.C. 20210.


10.    Additional Important Information. The name of the Plan is the Amedisys
Holding, L.L.C. Amended and Restated Severance Plan for Executive Officers.


The sponsor of the Plan is Amedisys Holding, L.L.C. and its employer
identification number is 36-4576454. The sponsor's address and telephone number
is 3854 American Way, Suite A, Baton Rouge, LA 70816, (888) 777-4312.


Amedisys Holding, L.L.C. also serves as the Plan Administrator under ERISA for
the Plan, and can be contacted at 3854 American Way, Suite A, Baton Rouge, LA
70816, (888) 777-4312.


The agent for service of process for the Plan is Secretary, Amedisys Holding,
L.L.C., 209 10th Avenue South, Suite 512, Nashville, TN 37203.


The Plan is an employee welfare benefit plan providing severance pay and
benefits as described in this Plan document under the Amedisys Employees' Health
and Welfare Benefit Plan (the BenefitPlan”). All Severance Benefits under the
Benefit Plan shall be paid directly by the Company from its general assets, and
the rights of an eligible employee to any benefits hereunder shall not be
superior to those of an unsecured general creditor of the Company.


The Benefit Plan’s plan year is the calendar year and the Plan Number is 502.


Severance benefits under the Plan may not be assigned, transferred or pledged to
a third party.




11.    At-Will Employment. No provision of the Plan is intended to provide any
Covered Executive with any right to continue as an employee or in any other
capacity with the Company, for any specific period of time, or otherwise affect
the right of the Company to terminate the employment or service of any
individual at any time for any reason with or without cause.
 
12.    Amendment and Termination. The Company reserves the right in its
discretion to terminate the Plan and to amend the Plan in any manner at any
time, subject to the prior approval


7

--------------------------------------------------------------------------------




of the Board and/or the Committee, as applicable. Any such action will be in
writing and signed by the Chief Executive Officer or the Chief Human Resources
Officer of the Company or such other persons as he or she shall designate. Oral
or other informal communications made by the Company or its representatives
shall not give rise to any rights or benefits other than those contained in the
Plan described herein, and such communications will not diminish the Company's
rights to amend or terminate the Plan in any manner.
    
This document is executed as of this 25th day of July 2019.


AMEDISYS HOLDING, L.L.C.
By: AMEDISYS, INC.
Its Sole Member and Manager




By: /S/ Sharon Brunecz
Sharon Brunecz
Chief Human Resources Officer




8